Mason, J.
(dissenting in part) : I do not think the proposition stated in the second paragraph of the syllabus is involved in this case. The plaintiff does not contend that the judgment, if rendered in vacation, is valid. He denies that it was rendered in vacation. Or rather, he asserts that upon the record it appears lo have been rendered by the court while in session, and that no sufficient showing has been made to the contrary. In this I think he is right. The record of the *476judgment imports a distinct declaration that the court was in session on March 10, 1911. After an appeal had been taken from this judgment there was placed among the files of the case in the district court, a certified copy of an order purporting to have been made December 13, 1910, adjourning court sine die. If there is a conflict between "the two recitals there is noreasoii why that respecting the adjournment should prevail over that contained in the journal entry of judgment. But there is no necessary conflict. A special term of court may have been in session on March 10, 1911, so far as this court can know from what is before it. However, if this were in fact the case the plaintiff would doubtless have shown it by direct evidence, instead of relying upon the presumption in support of his judgment, as he perhaps had a technical right to do; I do not object to the order of this court being based on the assumption that the judgment was rendered in vacation, because that is probably the fact. But I think the costs of the appeal should be charged to the appellant, for the reason that the ruling of the district court upon the actual matter in controversy is affirmed. The defendant ought not to recover any costs here without showing that the attention of the district judge was in some way directed to the-fact that the j udgment appeared to have been rendered at a time when the court was not in fact in session. The notice'of appeal, given April 8, 1911, expressly described the judgment appealed from as having been rendered at the December term, and a purpose to raise-a question on that point did not appear until the abstract was filed, on February 15, 1912. One of the-grounds of the motion for a new trial was that the-judgment was not rendered during the sitting of court,, but as this was filed and (as I read the record) overruled on December 12, 1910, it can hardly be regarded as relating to anything that took pláce in the following-*477March. If it were necessary in order to protect the plaintiff’s substantial rights I think the record might be interpreted to mean this: the court on December 12 found in favor of the plaintiff, denied the motion for a new trial, and rendered judgment accordingly; but, being in some doubt of the correctness of the decision, deferred entering the judgment until later,, in the meantime reviewing the questions involved by the aid of the briefs presented.